Citation Nr: 1403376	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-44 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred from January 14, 2010, to January 19, 2010, for in treatment of fractured left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel





INTRODUCTION

The Veteran served on active duty from October 1965 to January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2011 decisions of the VA Medical Center (VAMC) in Murfreesboro, Tennessee 


FINDING OF FACT

Following a January 14, 2010, injury, for which emergency treatment was required, the Veteran did not become stabilized until January 19, 2010.  


CONCLUSION OF LAW

The criteria have been met for payment or reimbursement of expenses incurred for services provided to the Veteran after his initial transportation and treatment on January 14, 2010, until discharge from treatment on January 19, 2010.  38 U.S.C.A. 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran injured his left leg in a fall on January 14, 2010.  Emergency medical personnel transported him to the Erlanger Health Systems medical facility on an emergency basis, where he was admitted.  Health care professionals provided surgical treatment on January 15, 2010.  He was discharged on January 19, 2010.  The Agency of Original Jurisdiction (AOJ) granted payment of expenses incurred on January 14, 2010, but no later.  It denied the claims for all periods after that date based on a finding that his condition had stabilized on that date and he could have been safely transferred to a VA facility.  The Veteran appeals that denial.  In his substantive appeal the stated that due to the effects of pain medication he was unable to request for transfer to the VA hospital until the time he did so.  

Erlanger Health Systems' summary of the January 14-19, 2010, hospitalization documents that the Veteran fell from a ladder on Thursday January 14, 2010, was initially seen in a Murphy medical facility and then transferred to Erlanger Health Systems.  An operation report documents that on January 15, 2010, he underwent a closed reduction with manipulation of left tibial plateau fracture and external fixator application across the left tibial plateau fracture.  These were performed under general anesthesia.  

As documented in the October 2010 Statement of the Case (SOC), the AOJ received several claims related to this injury and treatment.  A claim was received January 14, 2010, from Radcare of Tennessee, for the amount of $1926 for inpatient care from January 14-17, 2010.  A claim was received in February 2010, from Erlanger Health System, for the amount of $35,921 for inpatient care from January 14-19, 2010.  A claim was received in March 10, 2010, from Erlanger Health System, for the amount of $2,347 for inpatient care on January 15, 2010.  A claim was received in March 2010 from Anesthesiologist Consultants, for the amount of $540 for inpatient care on January 15, 2010.  A claim was received in June 2010 from Erlanger Cardiology for the amount of $20 for inpatient care on January 15, 2010.  

The SOC documents that in March 2010, the AOJ approved the Erlanger Health and Radcare of Tennessee claims to the extent of payment until stabilization date of January 14, 2010, but denied the claims for treatment after the AOJ determined that the Veteran had stabilized, on January 14, 2010.  In April 2010, the AOJ denied a claim from Erlanger Health System and in June 2010 it denied claims from Anesthesiologist Consultants and Erlanger Cardiology.  These denials were based on the AOJ's determination that the Veteran had stabilized on January 14, 2010.  

There are two statutes governing payment or reimbursement for expenses incurred for emergency medical treatment in non-VA facilities. Those statutes are 38 U.S.C.A. § 1728 (West 2002 & Supp. 2013) and 38 U.S.C.A. § 1725 (West 2002 & Supp. 2013).  One of the criterion for payment or reimbursement under 38 U.S.C.A. § 1728(a) is that such care or services were rendered to a veteran in need thereof for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a veteran who has a total disability permanent in nature from a service-connected disability.  See also 38 C.F.R. § 17.120 (2013).  

Service connection has been established for the following disabilities suffered by the Veteran:  (1) Residuals, left ankle fracture with osteomyelitis (rated at 40 percent), (2) facial scar (rated at 10 percent), (3) right clavicle fracture, no residuals (noncompensable), (4) right fibula fracture, no residuals (noncompensable), (5) fracture, right 8th rib, no residuals (noncompensable), (6) left thigh scar, donor site, asymptomatic (non compensable), and (7) left mandible fracture, no residuals (noncompensable).  The combined evaluation for compensation is 50 percent.  Here, it has not been established that his injury of January 14, 2010, was proximately due to a service-connected disability.  Hence, the Board finds that the criteria for payment under 38 U.S.C.A. § 1728 are not met.  

There are numerous criteria that must be met for payment or reimbursement under 38 U.S.C.A. § 1725.  One of these is that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  Hence, § 1725, not § 1728, is for application in this case.  Regulations implementing § 1725 are found at 38 C.F.R. § 17.120 and § 17.121 (2013).  

The only § 1725 criterion at issue in this appeal is that for payment or reimbursement for care beyond the initial emergency evaluation and treatment, such care must have been for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the veteran.  See 38 U.S.C.A. § 1725.  Here, the Board resolves reasonable doubt in favor of the Veteran as to whether this criterion is met.

The report of the January 15, 2010, operation includes that following the surgery, the Veteran was taken to post-anesthesia care unit (PACU) in stable condition.  The mention of his stable condition following surgery does not lead the Board to a finding unfavorable to the Veteran with regard to whether the Veteran could not have been safely discharged or transferred to a VA or other Federal facility prior to his discharge on January 19, 2010.  

A January 15, 2010, VA internal communication, signed by a registered nurse, states that the Veteran was stable on a medical / surgical floor, was to be discharged in one to two days and that Erlanger did not want to transfer the patient but rather to arrange transportation back to the Veteran's home.  Due to the nature of the VA communication, an e-mail message relating other information not of record, the Board affords it little probative weight as to whether the Veteran could have been safely transferred prior to January 19, 2010.  Taking into consideration all of the evidence of record, the Board resolves reasonable doubt in favor of the Veteran as to whether he had stabilized and could have been safely transferred prior to January 19, 2010.  Therefore, the appeal must be granted.  


ORDER

The appeal is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


